      Case 19-06480        Doc 15     Filed 03/29/19 Entered 03/29/19 14:03:41            Desc Main
                                        Document     Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                              CASE NO. 19-06480

Mary A. Jones;                                      CHAPTER 13

Debtor(s).                                          JUDGE Jack B. Schmetterer

             OBJECTION TO CONFIRMATION OF PLAN FILED MARCH 11, 2019

         WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B, hereinafter referred to as “Creditor”, by
and through its attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, objects to the confirmation
of the Chapter 13 plan for the following reasons:
1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the Northern
         District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).

4.       The debtor filed a petition for relief under Chapter 13 on March 11, 2019.

5.       WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF THE
         RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B holds a mortgage secured by a lien
         on debtor's real estate commonly known as 9142 South May Street, Chicago, Illinois 60620.

6.       The creditor will be filing a claim for pre-petition arrears estimated to be $38,235.09.

7.       The Chapter 13 plan provides that the Debtor will pay WILMINGTON SAVINGS FUND
         SOCIETY, FSB, AS OWNER TRUSTEE OF THE RESIDENTIAL CREDIT
         OPPORTUNITIES TRUST V-B arrears of $10,000.00.

8.       The Chapter 13 plan provides that the debtor will make post-petition payments in the amount of
         $1,000.00 directly to the Creditor. However, the correct post-petition payment amount is
         $1,075.56.

9.       The Chapter 13 plan does not provide for the correct creditor name. The correct creditor on said
         lien is WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF THE
         RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B.

10.      The Chapter 13 plan is not feasible as it will not complete within 5 years. Therefore, the plan
         does not comply with the requirements of 11 U.S.C. §1322(d).
      Case 19-06480     Doc 15     Filed 03/29/19 Entered 03/29/19 14:03:41           Desc Main
                                     Document     Page 2 of 2


11.    The Chapter 13 plan does not provide that the Creditor will be paid its secured claim of
       $38,235.09. Therefore, the plan does not comply with 11 U.S.C. § 1325(a)(5)(B).

       WHEREFORE, Creditor prays for an entry of the attached Order Denying Confirmation of the
Chapter 13 plan.



                                                 WILMINGTON SAVINGS FUND SOCIETY,
                                                 FSB, AS OWNER TRUSTEE OF THE
                                                 RESIDENTIAL CREDIT OPPORTUNITIES
                                                 TRUST V-B
                                                 /s/ Nisha B. Parikh




Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120, Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B19030068
This law firm is deemed to be a debt collector.
